Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/22 has been entered.
2.	This action is responsive to the communication filed on 4/18/22 & 5/18/22.  Claims 1, 3, 5, 12, 14, 16 and 23 have been amended. Claims 2 and 13 have been cancelled. Claims 1, 3-12 and 14-23 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3-5, 9-12, 14-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan in view of Weyerhaeuser et al (U.S. 20140344244 A1 hereinafter, “Weyerhaeuser”).
8.	With respect to claim 1,
Erdogan discloses a computer-implemented method comprising:
receiving, by one or more processors, a query for at least one table comprising a plurality of data records, the query indicating a plurality of data operations to be performed on the plurality of data records, the query referencing the at least one table multiple times, each table reference comprises a data operation, of the plurality of data operations, to be performed on the at least one table, the plurality of data operations is used to select data records satisfying respective conditions from the plurality of data records;
combining, by one or more processors, the plurality of data operations into a single target data operation, the plurality of data operations comprising different types of data operations implemented, the target data operation selects data records, from the plurality of data records, which satisfy a target condition comprising a union and an intersection of the respective conditions;
generating, by one or more processors, work files to store an intermediate result of the query, the work files comprising data records selected by performing the target data operation on the plurality of data records; and
determining, by one or more processors, a final result of the query by executing the query on the work files (Erdogan [0004], [0020], [0023] – [0025], [0033], [0093] – [0094], [0119] – [0120], [0122] – [0123] and Figs. 3A-4C e.g. [0004] A database system includes a query planner with instructions executed by a processor to generate a logical plan tree.  Each node of the logical plan tree is a distributed relational algebra operator.  Each child node of the logical plan tree produces results processed by a parent node.  The logical plan tree includes a distributed relational operator that reparations tuples of results that are at least 1 GB on a dimension and regroups the tuples on the dimension to avoid broadcasting the tuples between machines and thereby avoid consumption of network bandwidth associated with broadcasting the tuples.  The logical plan tree is modified according to algebraic transformation rules.  The logical plan tree is mapped to distributed query execution primitives.  The distributed query execution primitives are processed on machines storing partitions of a distributed database table. [0020] A distributed query plan may be produced in response to a query language query.  The distributed query plan may include sub-queries.  The sub-queries may be directed to selected worker nodes of the networked worker nodes and executed at the selected worker nodes.  The execution includes using the foreign table declarations to convert data in semi-structured formats into tabular formats to produce tabular data responsive to the query language query.  The tabular data may then be merged to produce a query result. [0023] Once the logical plan tree is finalized, the plan tree is mapped to distributed query execution primitives 205.  These query execution primitives are distributed to worker nodes 206.  The query execution primitives are executed at the worker nodes 208.  The results are then merged 210, typically at the coordinator node module 122.  [0024] Each node of a logical plan tree is a distributed relational algebra operator.  Each child node of the logical plan tree produces results processed by a parent node.  The operators are the usual arithmetic operators: addition, subtraction, multiplication, and division.  Any algebra allows one to build expressions by applying operators to atomic operands or other expressions of the algebra. [0033] R-S: the difference of R and S, is the set of elements that are in R but not in S. Note that R-S is different from S-R; the latter is the set of elements that are in S but not in R. Union, intersection, and difference operators are binary operators. [0093] Once the query planner generates and optimizes the logical query plan in FIG. 4, the database may choose to directly map the query plan into distributed execution primitives. [0119] The partitioning of the underlying tables across machines in a cluster forms one of the differences between relational algebra and distributed relational algebra.  As an example, consider a simple filter node that selects tuples with "1_shipdate>=date `2010-10-10`".  In relational algebra, this operator runs on tuples from the underlying table, and filters those that don't match the given criteria.  After filtering is done, the query is complete. [0120] In distributed relational algebra, if the filter operator works on a distributed table's partitions before table data are collected in one location, the distributed filter operator runs on all partitions of a table.  Each partition then generates a new intermediate relation that matches the defined selection criteria.  In this case, after filtering is done, the query is still incomplete.  Intermediate relations need to be collected first, merged, and then given to the user. [0122] In distributed relational algebra, data or intermediate results need to be shuffled across the machines in the network.  Therefore, relational algebra operators need to be extended to include data transfer operations.  Two such distributed relational algebra operators are Collect and Repartition operators.  [0123] In distributed relational algebra, executing the logical plan involves knowing where partitions or intermediate results are allocated (placed). [0124] The information about these partition or intermediate result placements may be used in a physical query plan or an execution strategy for query optimization, scalability, and fault tolerance purposes.  For example, one query planner may choose to assign tasks to distribute the query load evenly across the machines [as
receiving, by one or more processors, a query for at least one table (e.g. a distributed database table) comprising a plurality of data records, the query indicating a plurality of data operations (e.g. sub-queries, query execution primitives; according to the Computer Dictionary Online: primitive – A function, operator, or type which is built into a programming language) to be performed on the plurality of data records, the query referencing the at least one table multiple times (e.g. sub-queries, query execution primitives; according to the Computer Dictionary Online: primitive – A function, operator, or type which is built into a programming language), each table reference comprises a data operation, of the plurality of data operations (e.g. sub-query, query execution primitive), to be performed on the at least one table, the plurality of data operations (e.g. sub-queries, query execution primitives; according to the Computer Dictionary Online: primitive – A function, operator, or type which is built into a programming language) is used to select data records satisfying respective conditions (e.g. selects tuples with "1_shipdate>=date `2010-10-10`") from the plurality of data records;
combining, by one or more processors, the plurality of data operations into a single target data operation (e.g. a logical plan tree; referring to the instant applicant’s spec. [0066]), the plurality of data operations comprising different types of data operations (e.g. Union, intersection, and difference operators are binary operators) implemented, the target data operation selects data records, from the plurality of data records (e.g. tuples), which satisfy a target condition comprising a union and an intersection (e.g. Union, intersection, and difference operators are binary operators) of the respective conditions;
generating, by one or more processors, work files (e.g. Each child node of the logical plan tree produces results processed by a parent node) to store an intermediate result (e.g. intermediate results) of the query, the work files comprising data records selected by performing the target data operation (e.g. a logical plan tree; referring to the instant applicant’s spec. [0066]) on the plurality of data records (e.g. tuples); and
determining, by one or more processors, a final result (e.g. The results are then merged 210, typically at the coordinator node module 122 … Each child node of the logical plan tree produces results processed by a parent node) of the query by executing the query on the work files]).
Although Erdogan substantially teaches the claimed invention, Erdogan does not explicitly indicate the plurality of data operations comprising different types of data operations implemented simultaneously.
Weyerhaeuser teaches the limitations by stating
combining, by one or more processors, the plurality of data operations into a single target data operation, the plurality of data operations comprising different types of data operations implemented simultaneously, the target data operation selects data records, from the plurality of data records, which satisfy a target condition comprising a union and an intersection of the respective conditions;
generating, by one or more processors, work files to store an intermediate result of the query, the work files comprising data records selected by performing the target data operation on the plurality of data records; and
determining, by one or more processors, a final result of the query by executing the query on the work files (Weyerhaeuser [0016], [0025] – [0029], [0033] e.g. [0016] The query is associated with (e.g., specifies, etc.) a calculation model that defines a data flow model that includes a plurality of calculation nodes.  Each calculation node defines one or more operations to execute on the database server.  Thereafter, at 120, the database server dynamically determines using at least one attribute of at least one dataset responsive to the query, that intermediate results provided by at least one of the operations specified by at least one of the nodes of the calculation model require partitioning.  At this point, the calculation model is modified, at 130, to partition operations on the at least one dataset based on the dynamic determination.  The database server next, at 140, instantiates the modified calculation model so that at, 150, the operations defined by the calculation nodes of the modified calculation model are executed to result in at least one result set.  The at least one result set is then provided, at 160, by the database server to the application server. [0025] The inputs and the outputs of the operations can be table valued parameters (i.e., user-defined table types that are passed into a procedure or function and provide an efficient way to pass multiple rows of data to the application server).  Inputs can be connected to tables or to the outputs of other calculation nodes.  Calculation scenarios 315 can support a variety of node types such as (i) nodes for set operations such as projection, aggregation, join, union, minus, intersection, and (ii) SQL nodes that execute a SQL statement which is an attribute of the node.  In addition, to enable parallel execution, a calculation scenario 315 can contain split and merge operations.  A split operation can be used to partition input tables for subsequent processing steps based on partitioning criteria.  Operations between the split and merge operation can then be executed in parallel for the different partitions.  Parallel execution can also be performed without split and merge operation such that all nodes on one level can be executed in parallel until the next synchronization point.  Split and merge allows for enhanced/automatically generated parallelization. [0026] A calculation scenario 315 can be created, for example, by a SQL statement "CREATE CALCULATION SCENARIO <NAME> USING <XML or JSON>".  Once a calculation scenario 315 is created, it can be queried (e.g., "SELECT A, B, C FROM <scenario name>", etc.).  In some cases, databases can have pre-defined calculation scenarios 315 (default, previously defined by users, etc.).  Examples for optimizations performed by the model optimizer can include "pushing down" filters and projections so that intermediate results 326 are narrowed down earlier, or the combination of multiple aggregation and join operations into one node.  The optimized model can then be executed by a calculation engine model executor 324 (a similar or the same model executor can be used by the database directly in some cases).  This includes decisions about parallel execution of operations in the calculation scenario 315.  The model executor 324 can invoke the required operators (using, for example, a calculation engine operators module 328) and manage intermediate results.  Most of the operators are executed directly in the calculation engine 320 (e.g., creating the union of several intermediate results).  The remaining nodes of the calculation scenario 315 (not implemented in the calculation engine 320) can be transformed by the model executor 324 into a set of logical database execution plans.  Multiple set operation nodes can be combined into one logical database execution plan if possible. [0033] During execution of a calculation model, the sequence of calculation operations (subplan) that will be executed in parallel can be passed to the model executor 324.  This model executor 324 can consume the incoming datasets (that are generated by the partitions) and build parallel execution paths based on the threshold defined in the dynamic split operation so that the parallel execution plan can be executed [as
combining, by one or more processors, the plurality of data operations into a single target data operation (e.g. one logical database execution plan), the plurality of data operations comprising different types of data operations (e.g. operations such as projection, aggregation, join, union, minus, intersection) implemented simultaneously (e.g. in parallel), the target data operation selects (e.g. select) data records (e.g. rows), from the plurality of data records, which satisfy a target condition comprising a union (e.g. union) and an intersection (e.g. intersection) of the respective conditions;
generating, by one or more processors, work files (e.g. result from each calculation node for each subplan/partition) to store an intermediate result (e.g. intermediate results) of the query, the work files comprising data records selected by performing the target data operation (e.g. one logical database execution plan) on the plurality of data records and
determining, by one or more processors, a final result (e.g. one result set) of the query by executing the query on the work files]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Erdogan and Weyerhaeuser, to overcome the drawback of some conventional arrangements require that the parameters for such partitioning be static and defined during design-time.  Such definitions do not always account for variations of incoming datasets, and as a result, efficient and reliable parallelization is not always possible (Weyerhaeuser [0002]). 
9.	With respect to claim 3,
	Erdogan further discloses
selecting, by one or more processors, data records satisfying the target condition from the plurality of data records (Erdogan [0004], [0020], [0023] – [0025], [0093] – [0094], [0122] – [0123] e.g. [0004] A database system includes a query planner with instructions executed by a processor to generate a logical plan tree.  Each node of the logical plan tree is a distributed relational algebra operator.  Each child node of the logical plan tree produces results processed by a parent node.  The logical plan tree includes a distributed relational operator that reparations tuples of results that are at least 1 GB on a dimension and regroups the tuples on the dimension to avoid broadcasting the tuples between machines and thereby avoid consumption of network bandwidth associated with broadcasting the tuples.  The logical plan tree is modified according to algebraic transformation rules.  The logical plan tree is mapped to distributed query execution primitives.  The distributed query execution primitives are processed on machines storing partitions of a distributed database table); and
generating, by one or more processors, the intermediate result of the query by dividing the selected data records into a plurality of groups of data records, each group satisfying one of the conditions of the union of the conditions of the target condition, each group being stored in a respective work file of the work files (Erdogan [0004], [0020], [0023] – [0025], [0093] – [0094], [0122] – [0123] e.g. [0023] Once the logical plan tree is finalized, the plan tree is mapped to distributed query execution primitives 205.  These query execution primitives are distributed to worker nodes 206.  The query execution primitives are executed at the worker nodes 208.  The results are then merged 210, typically at the coordinator node module 122).
10.	With respect to claim 4,
	Erdogan further discloses
	wherein the plurality of data operations is connected by a join operation, and determining the final result of the query comprises:
	determining, by one or more processors, the final result of the query by performing the join operation on the plurality of groups of data records (Erdogan [0023] – [0033], [0039], [0063] – [0065] e.g. join operators).
11.	With respect to claim 5,
	Erdogan further discloses wherein the conditions are associated with a same column of the at least one table, and performing the target data operation on the at least one table comprises:
performing, by one or more processors, the target data operation on the column of the at least one table (Erdogan [0041], [0083] e.g. attributes (columns)).
12.	With respect to claim 9,
	Erdogan further discloses
	wherein the at least one table comprises first and second tables and the plurality of data operations comprises a plurality of join operations to be performed on the first and second tables (Erdogan [0004], [0020], [0023] – [0025], [0093] – [0094], [0122] – [0123] e.g. tables), and combining the plurality of data operations into the target data operation comprises:
	in accordance with a determination that the plurality of join operations are associated with a same join condition, combining, by one or more processors, the plurality of data operations into the target data operation to join a first set of data records from the first table and a second set of data records from the second table based on the join condition (Erdogan [0023] – [0033], [0039], [0063] – [0065] e.g. join operators).
13.	With respect to claim 10,
	Erdogan further discloses
generating, by one or more processors, the intermediate result of the query by joining the first set of data records from the first table and the second set of data records from the second table based on the join condition (Erdogan [0023] – [0033], [0039], [0063] – [0065] e.g. join operators).
14.	With respect to claim 11,
	Erdogan further discloses
	wherein the query indicates a plurality of conditions for selecting the first set of data records from the first table, and the computer-implemented method further comprises:
determining, by one or more processors, a union of the plurality of conditions as a target condition (Erdogan [0026] – [0033], [0039], [0063] – [0065] e.g. union); and
selecting, by one or more processors, from the first table the first set of data records satisfying the target condition (Erdogan [0035] e.g. [0035] The filter operator, applied to a relation R, produces a new relation with a subset of R's tuples.  The tuples in the resulting relation are those that satisfy some condition C that involves the attributes of R. We denote this .sigma..sub.c(R).  The schema for the resulting relation is the same as R's schema, and we conventionally show the attributes in the same order as we use for R).
15.	Claims 12, 14-16 and 20-22 are same as claims 1, 3-5 and 9-11 and are rejected for the same reasons as applied hereinabove.
16.	Claim 23 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

17.	Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan in view of Weyerhaeuser, and further in view of Duffy.
18.	With respect to claim 6,
Erdogan further discloses
	wherein the plurality of data operations comprises a first data operation grouping a first set of data records based on a first set of columns and a second data operation grouping a second set of data records based on a second set of columns, and combining the plurality of data operations into the target data operation comprises:
in accordance with a determination that the first and the second sets of columns comprise a same column (Erdogan [0041], [0083] e.g. attributes (columns)), determining, by one or more processors, a union of the first set of columns and the second set of columns as a set of keys, the same column acting as a leading key of the set of sorting keys (Erdogan [0091] e.g. The first two tables "lineitem" and "orders" are already partitioned on the order key.  Since they are partitioned on the same key, they can be joined without any data shuffling using a colocated join);
determining, by one or more processors, a third set of data records based on the first and the second set of data records; and
combining, by one or more processors, the first and the second data operations into the target data operation to sort the third set of data records based on the set of keys (Erdogan [0091] e.g. The first two tables "lineitem" and "orders" are already partitioned on the order key.  Since they are partitioned on the same key, they can be joined without any data shuffling using a colocated join).
Although Erdogan and Weyerhaeuser combination substantially teaches the claimed invention, they do not explicitly indicate sorting keys.
Duffy teaches the limitations by stating determining, by one or more processors, a union of the first set of columns and the second set of columns as a set of sorting keys (Duffy [0054] e.g. sort key).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Erdogan, Weyerhaeuser and Duffy, to deliver better performance as more processors are added to the computers on which such software runs (Duffy [0001]). 
19.	With respect to claim 7,
	Erdogan further discloses
generating, by one or more processors, a first grouping result by grouping the sorted third set of data records based on the first set of columns and a second grouping result by grouping the sorted third set of data records based on the second set of columns (Erdogan [0093] – [0094] e.g. The map fetch task 702 then moves one of the intermediate data groups generated by the map task 701 to another node.  Last, the merge task 703 merges intermediate data groups transferred from different worker nodes into their corresponding group.  This merge operation can be logical or physical); and
generating, by one or more processors, the intermediate result based on the first and second grouping results.
	Duffy further discloses sorting, by one or more processors, the third set of data records based on the set of sorting keys (Duffy [0054] e.g. sort key).
20.	With respect to claim 8,
	Erdogan further discloses
determining, by one or more processors, a union of the first and second conditions as a target condition; and
selecting, by one or more processors, from the at least one table the third set of data records satisfying the target condition (Erdogan [0026] – [0033], [0039], [0063] – [0065] e.g. union).
21.	Claims 6-8 are same as claims17-19 and are rejected for the same reasons as applied hereinabove.

Response to Argument
22.	Applicant’s remarks and arguments presented on 4/18/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
23.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
24.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 3, 2022